Citation Nr: 0313356	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the overpayment of an apportionment of the veteran's 
benefits in the amount of $900 was properly created.


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from September 1985 to 
November 1995.  This case came to the Board of Veterans' 
Appeals (Board) on appeal from the St. Paul, Minnesota Debt 
Management Center, subsequent to the apportionment of the 
veteran's benefit to the veteran's spouse, P., by the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO) in September 1998.

The Board remanded this case for additional development in 
July 2001.  The case has been returned for adjudication.


FINDINGS OF FACT

1.  At the time of P.'s claim for apportionment in November 
1997, P and the veteran were married but separated.  The 
veteran was in receipt of VA disability compensation that 
included an additional dependency allowance for P.  

2.  In September 1998, the RO granted P. apportionment of the 
veteran's VA disability compensation benefits in the amount 
of $100 per month effective from December 1997.  This action 
created an overpayment of $900.


CONCLUSION OF LAW

The overpayment debt of $900 was properly created.  38 
U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 1.911, 3.450 
(2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable statutory and regulatory criteria, the 
effective date of a reduction or discontinuance of pension, 
compensation, or dependency and indemnity compensation 
benefits for a payee or dependent by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of the last payment.  38 U.S.C.A. 
§ 5112(b) (10) (West 2002); 38 C.F.R. § 3.500(b) (2) (2002).  

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived. VA 
shall notify the debtor in writing of the exact amount of the 
debt; the specific reasons for the debt, in simple and 
concise language; and of his or her right to informally 
dispute the existence or amount of the debt, as well as to 
request waiver of collection of the debt; and that these 
rights can be exercised separately or simultaneously.  38 
C.F.R. § 1.911 (2002).  If the debtor writes to VA and 
questions whether he or she owes the debt or whether the 
amount is accurate, VA will, as expeditiously as possible, 
review the accuracy of the debt determination, and if the 
resolution is adverse to the debtor, he or she may also 
request waiver of collection.  38 C.F.R. § 1.911 (2002).

The claim for apportionment was received on November 19, 
1997.  In March 1998, the RO sent a letter to the veteran 
concerning the request for apportionment.  This letter, inter 
alia, requested that the veteran provide itemization of 
income and expenses to include the monthly support provided 
to his spouse; informed him that his award would be reduced 
from December 1, 1997, if apportionment was allowed; and 
provided suggestions concerning how to avoid creation of an 
overpayment.  The veteran did not respond to this letter.  
The RO simultaneously requested that the veteran's spouse 
provided an itemization of her income and expenses; she did 
so immediately and reported that the veteran did not 
contribute to her support.  

In September 1998, the RO informed the veteran that 
apportionment was granted to P and that VA would begin 
withholding the sum of $100 monthly, effective from December 
1, 1997, the first of month after the receipt of the claim 
for apportionment.  The letter notified the veteran that the 
adjustment would result in an overpayment.

The Board finds that the effective date of the award of 
apportionment benefits was proper as it was first of the 
month following the receipt of the claim for apportionment.  
This resulted in a decrease of the veteran's award from the 
same date which resulted in the overpayment.  

In November 1998, the veteran disagreed with the creation of 
the overpayment on the basis that he had provided support for 
his spouse for 1996, 1997, and 1998 by checks written while 
he was still on active duty in 1995.  The regulations state 
that all or any part of the VA disability compensation 
payable on account of any veteran may be apportioned on 
behalf of the veteran's spouse if the spouse is not residing 
with the veteran and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1).  The veteran 
submitted photocopies of checks that had been written in 
1995, payable to P. (except one that was payable to 
"cash").  The memo portion of the checks do contain 
notations that the payments were for support, including what 
appear to be added references to various months in 1996 and 
1997.  The Board concludes that these photocopies, alone, do 
not support a conclusion that checks written in 1995 covered 
support for the veteran's spouse for the period in question, 
that is, December 1997 through August 1998.  Moreover, the 
veteran's disability compensation awards in 1997 and 1998 
included payment for a dependent spouse.  Accordingly, the 
Board concludes that the veteran received additional VA 
disability compensation for a dependent spouse and that he 
was not contributing to the support of his spouse at that 
time. 

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule. 
Accordingly, the Board concludes that the overpayment of 
apportionment benefits in the calculated amount of $900 was 
properly created.

VCAA

With respect to the issues of creation of the overpayments at 
issue, there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application. 
 
In the circumstances of this case, the veteran was advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate this claim by the July 2001 Board remand and 
a September 2001 letter.  Specifically, the September 2001 
letter advised the veteran that evidence had been requested 
from the VA Debt Management Center and that he was entitled 
to send in any pertinent private financial records, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was requested to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  Thus, VA's duty to notify has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the 
record contains the veteran's contentions, copies of the 
checks written in 1995, and income information.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

An overpayment debt of $900 was properly created.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

